Case:19-30034-SDB Doc#:3 Filed:02/15/19 Entered:02/15/1913:O4:41 Page:l 0i9

lN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORG[A

Fi|| in this information to identify your case:

 

 

 

Debtor 1 Shenette Latrelle Josey
First Name Mido|e Name Lasi Name
E Check if this is an amended plan.
Debtor 2
(Spouse, if niing) Flrst Name Middle Narne Last Name

Case Number 19-30034
(If known)

 

 

CHAPTER 13 PLAN AND MoTIoN
[Pursuant to Fed. R. Bankr. P. 3015.1, the Southem District of Georgia General Order 2017-3 adopts this form in lieu of the Ofiicial Forrn 113].

l. Notiees. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items.
If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be
ineffective if set out in the plan.

(a) This plan: contains nonstandard provisions. See paragraph 15 below.

l:l does not contain nonstandard provisions

(b) This plan: values the claim(s) that secures collateral See paragraph 4(f) below.
|:l does not value claim(s) that secures collateral

(c) This plan: §§ seeks to avoid alien or security interest See paragraph 8 below.
[l does not seek to avoid a lien or security interest

2. Plan Payrnents.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of S900.00 per month for the applicable
commitment period of:

60 months. cr (lt` applicable include the following These plan
5 payments will change to $_ monthly on
l:l aminimum of 36 months See ll U.S.C. § 1325(b)(4). , 20 _______________ -)

(b) The payments under paragraph 2(a) shall be paid:

El Pursuant to a Notice to Cornmence Wage Withholding, the Debtor(s) request(s) that the 'I`rustee serve such Notice(s)
upon the Debtor’s(s’) employer(s) as soon as practicable alter the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following
percentages of the monthly plan payment

Debtorl 100 % [:] Debtor 2_ %

U Direct to the Trustee for the following reason(s):
|:| 'I`he Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance, or
retirement.
fl The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additional Payments of $________ __________ (estimated amount) will be made on (anticipated date)

GASB - Form 113 [Rev. 12/1/17] Page 1 of 5

Case:19-30034-SDB Doc#:3 Filed:02/15/19 Entered:02/15/1913:O4:41 Page:Z 0i9

from 7 v w __ (source, including income tax refunds).

3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as
follows on the following long-term debts pursuant to l l U.S.C. § l322(b)(5). These postpetition payments will be disbursed
by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition
amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable Conduit payments that
are to be made by the Trustee which become due after the filing of the petition but before the month of the first payment
designated here will be added to the prepetition arrearage claim.

PAYMENTS TO BE MONTH OF FIRST

PRINCIPAL MADE BY POSTPETITION l`NlTlAL
RESIDENCE (TRUSTEE OR PAYMENT TO MONTHLY
CREDlTOR COLLATERAL lY/N[ DE.BTOR§ S 11 CREDITOR PAYMENT

(b) Cure of Arrearage on Long-Term Debt. Pursuant to l l U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in
full through disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are
to be applied to prepetition amounts owed as evidenced by the allowed clairn.

DESCRIPTION OF PRINCIPAL ES'I`EMATED AMOUNT INTEREST RATE ON
CREDITOR COLLATERAL R.ESIDENCE §Y/Nl OF ARREARAGE ARREARAGE [if applicable[
4. Treatment of Claims. From the payments reeeived, the 'I`rustee shall make disbursements as follows unless designated

otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States 'l`rustee.
(b) Attorney’s Fees. Attomey’s fees allowed pursuant to ll U.S.C. § 507(a)(2) of $4500.00 .

(c) Priority Claims. Other ll U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of
the plan as funds become available in the order specified by law.

(d) Fully Secured Allowed Claims. All allowed claims that are fillly secured shall be paid through the plan as set forth below.

CREDITOR DESCR]PTION OF COLLA'I`ERAL. ESTIMATED CLA!M INTER.EST RATE MONTHLY PAYMENT

(e) Secured Claims Excluded from ll U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. §
1325(3)). The claims listed below were either: (l) incurred within 910 days before the petition date and secured by a

GASB - Form 113 [Rev. 12/1/17] Page 2 of 5

Case:19-30034-SDB Doc#:3 Filed:02/15/19 Entered:02/15/1913:O4:41 Page:S 0i9

purchase money security interest in a motor vehicle acquired for the personal use ofthe Debtor(s), or (2) incurred within l
year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at the rate stated below:

CREDITOR DESCRIPTIGN Ol-` COLLATERAL
Nissan Motor Acceptance Vehicle (Nissan)

ESTIMATED CLAll\/l INTEREST RATE

523,927.53

5%

MONTHLY PAYMENT
$480

(t`) Valuation of Secured Claims to Which ll U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to l l U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of

service.
CREDITOR DESCRIPTION OF COLLATERAL
Security Loan Personal Property/'Vehicie
World Finance Personal Property/Vehicle
One Main Personal Property/'Vehicle
Lendrnark Personal Properry/Vehicle
lst Franklin Personal Propcrty/`Vehicle

VALUATION OF

ML»MM

$l.00
51.00
$1.00
$1.00
$1.00

 

lNTEREST RATE MONTHLY PAYMENT
5% $1.00
5% $l .00
5% $1.00
5% $1.00
5% $1.00

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%

ij with interest at _

_ _ % per annum or l:l without interest

 

(h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a Q % dividend or a pro rata share of

$ 0.00 , whichever is greater.

5. Executory Contracts.

(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

DESC RIPTION Ol-` PROPERTY/SERVICES
CREDITOR AND CONTRACT

ASSUME.D/
REJECTED

PAYM_ENT

MONTHLY DISBURSED BY TRUSTEE

OR DEB'I`OR§SL

(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.

CREDITOR ESTll`\/lATED ARREARAGE

GASB - Form 113 [Rev.12/1/17]

Page 3 of 5

Case:19-30034-SDB Doc#:3 Filed:02/15/19 Entered:02/15/1913:O4:41 Page:4 0i9

6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant
to ll U.S.C. § 1326(a)(l) on allowed claims ofthe following creditors: |:| Direct to the Creditor; or ij 'I`o the Trustee.

CREDITOR ADEOUATE PROTECTION OR LEASE PAYMENT AMOU'NT

7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of
such claim identified here. See ll U.S.C. § 101(14A). The Trustee will provide the statutory notice of ll U.S.C. § 1302(d) to
the following claimant(s):

CLAlMAN'I` ADDRESS

8. Lien Avoidance. Pursuant to l l U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the following
creditor(s), upon confirmation but subject to ll U.S.C. § 349, with respect to the property described below, The plan shall be
served on all affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of

service.

CREDITOR LlEN lDENTlFlCATlON lif` knownl PROPERTY

Security Loan Household Goods
World Finance Household Goods
One Main Household Goods
Lendmark I-Iousehold Goods
lst Franklin Houschold Goods

9. Su rrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown

below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under ll U.S.C. §
362(a) be terminated as to the collateral only and that the stay under ll U.S.C. § 1301 be terminated in all respects Any allowed
deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph
4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order confirming this
plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

CREDITOR DESCR]PTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED

10. Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by

GASB - Form 113 [Rev. 12/1/17] Page 4 of 5

ll.

12.

13.

14.

By sign

Dated:

Case:19-30034-SDB Doc#:3 Filed:02/15/19 Entered:02/15/1913:O4:41 Page:B 0i9

ll U.S.C § 1325(a)(5).

Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims in
accordance with the Bankruptcy Code and Federal Rulcs of Bankruptcy Procedure, objections to claims may be filed before or
after confirmation

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes,
after notice from the Trustee and a hearing if necessary, unless a plan modification is approved

Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P. 3002.1(€) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or charges.

Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan
on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly If the Debtor(s)
seek(s) to limit the amount cfa secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security
interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected
creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(|:)), 4003(d), and 9014.

Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in
this plan are void.

Any allowed secured tax claims to be paid at prime plus 3% interest or the interest rate on allowed proof of claim,

whichever is lower.

ing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

2/15)'2019 sf Shenette Latrellc Josey
Debtor l

 

 

Debror 2

s/ Angela McElroy-Magruder
Attorney for the Debtor(s)

GASB - Form 113 [Rev. 12/1/17] Page 5 of 5

Case:19-30034-SDB Doc#:3 Filed:02/15/19 Entered:02/15/1913:O4:41 Page:€ 0i9

IN THE UNITED S'I`ATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
DUBLIN DIVISION

Shenette Lal:rcllejosey CASE NO. 19»30034'SDB

CERTIFICATE OF SERV[CE

l hereby certify that l have served a copy of the Within and foregoing Chapter 13 Plan and
l\/lotion by placing same in the Unitecl States Mail With proper postage affixed thereon to insure
delivery, addressed as folloWs:

0 SEE ATTACHED MATRIX

l hereby certify that the following insured depository institutions Were served by
Certified l\/lail addressed to the officer of the institution

l hereby certify that the following parties and counsel Werc served electronically through
the Notice of Electronic Filing (NEF') at the following addresses

Huon l_e
noriccs@chpl$)aug .org

Office of the US Trustee
Ustptcgionll.sv.ecf@uscloi .gov

'fhis l§ih day of February, 2019.

s/ Angela McElroy/Magruder
Angela l\/lcElroy~l\/lagruder
Georgia Bar No. 113625

Claeys, l\/lcElroy»l\/lagruder & Kitchens

512 Telfair Street

Augusta, Gcorgia 30901

706/724~6000

Case:19-30034-SDB Doc#:3 Filed:02/15/19 Entered:02/15/1913:O4:41 Page:? of9

lst Franklin

Attn: Servicing Agent/Officer
2102 Veterans Blvd Ste C
Dublin,GA 31021

Aldous and Associates
PO Box 171374
Holladay,UT 84117

Commonwealth Finance
245 Main Street
Scranton,PA 18519

Credit Bureau Associates
420 College Street
Macon,GA 31201

Credit One Bank
PO Box 98873
Las Vegas,NV 89193

Fairview Park Hospital
PO Box 740766
Cincinnati,OH 45274

GA Dept of Revenue
1800 Century Blvd NE, Ste 9100
Atlanta,GA 30345

IC Systems
PO Box 64378
St Paul,MN 55164

Internal Revenue Service
PO Box 7346
Philadelphia,PA 19101

Case:19-30034-SDB Doc#:3 Filed:02/15/19 Entered:02/15/1913:O4:41 Page:$ of9

Lendmark

Attn: Servicing Agent/Officer
2118 Usher St NW

Covington,GA 30014

Nissan Motor Accept Corp
PO Box 660360
Dallas,TX 75266

OneMain

Attn: Servicing Agent/Officer
PO Box 1010

Evansville,IN 47706

Security Loan

Attn: Agent/Officer
208 S Jefferson Street
Dublin,GA 31021

Southwest Credit Systems
4120 International Pkwy
Carrollton,TX TSOO?

Syncb/Belks
PO BOX 965036
Orlando,FL 32896

Transworld
2235 Mercury Way Ste 275
Santa Rosa,CA 95407

Verizon
PO Box 650051
Dallas,TX 75265

William Rush and Assoc
4144 N Central Expy
Dallas,TX 75204

Case:19-30034-SDB Doc#:3 Filed:02/15/19 Entered:02/15/1913:O4:41 Page:Q of9

World Finance

Attn: Servicing Agent/Officer
PO Box 6429

Gre@nville,SC 29606

